*292Opinion op the Court by
Chief Justice Sampson—
.Affirming.
, Appellant Johnson insists that the judgment of the McCracken circuit court, finding him guilty of unlawfully .having in his possession intoxicating liquors and imposing on him a fine and jail sentence, should be reversed because the warrant upon which he was tried in the police court was demurrable in that it did not properly negative the exceptions contained in the statute under which he was charged and did not in other respects sufficiently charge appellant with the commission of a public offense. .He further insists that an additional error was committed against him when the circuit court on appeal allowed the warrant issued by the police court to be amended so as to properly negative the exceptions in the statute and to charge him with the public offense of having intoxicating liquors in his possession.
As the trial in the circuit court was de novo 'appellant was not prejudiced by the amendment of the warrant so as to sufficiently state the offense attempted to be charged against him in the original warrant. We have held in a line of cases, beginning with Pabst Brewing Company v. Commonwealth, reported in 32 R., p. 1011, that a warrant, such as the one under consideration, may be amended in the circuit court after the case has been appealed to that court. The warrant as amended in the circuit court was not subject to demurrer, and as it was supported by sufficient evidence not only to carry the case to the jury 'but to support the verdict the judgment entered thereon must be and it is affirmed.
Judgment affirmed.